Citation Nr: 1529929	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a left third metatarsal fracture with plantar calcaneal spur (hereinafter referred to as left foot fracture), currently evaluated as 10 percent disabling prior to March 15, 2013, and 20 percent disabling on and after March 15, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from May 1969 to September 1969 and active duty service from January 1971 to April 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before a Decision Review Officer in June 2008 and the undersigned Veterans Law Judge (VLJ) in July 2014; transcripts of the hearings are of record.

In a September 2014 decision, the Board, in relevant part, denied a rating in excess of 10 percent for the Veteran's left foot fracture prior to March 15, 2013, and granted a 20 percent rating from March 15, 2013.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the portion of Board's decision that denied higher ratings for the left foot fracture and remand the issue for readjudication in compliance with directives specified.  The Court issued an order in April 2015, granting the Joint Motion, and returned the case to the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A copy of the hearing transcript and VA treatment records dated through February 2013, are included in Virtual VA.  Otherwise, the documents in Virtual VA are duplicative of the evidence in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In light of the Joint Motion, the Board finds that remand is necessary for an additional VA examination.  Specifically, the parties agreed that the Board erred in referring the issue of entitlement to service connection for left foot and leg numbness secondary to the Veteran's service-connected left foot fracture.  The parties noted that the Board failed to consider whether the claimed numbness was a separate manifestation of the Veteran's left foot fracture or part of the same disability that should be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Accordingly, the parties agreed that a remand was required for the Board to properly consider whether the Veteran's reported neurological symptomatology entitled him to higher ratings under Diagnostic Code 5284.  Because the prior VA examinations are inadequate to make this determination, the Board finds that a remand is necessary for an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center, to include the VA Greater Los Angeles Healthcare System, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected residuals of a left foot fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must identify and describe the symptoms due to the left foot fracture and note the resulting functional impairment.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.  

The examiner is requested to indicate whether the Veteran's reported left leg and foot numbness is at least as likely as not (i.e., a 50 percent probability or greater) caused or aggravated by his service-connected left foot fracture.  If so, the examiner is requested to indicate whether the neurological symptoms due to the service-connected left foot fracture can be distinguished from the symptoms due to his service-connected left sciatic radiculopathy.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




